DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 as preliminarily amended are currently pending and under consideration on the merits.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 5 be found allowable, claim 7 will be objected to. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (EBiomedicine (epub. Nov. 2017), 25, 175-186; provided in the IDS dated 12/11/2019).
The teachings of Yoshihara qualifies as prior art under 35 U.S.C. 102(a)(1) in view of Applicant’s unperfected foreign priority claim. For rejections made under the first inventor to file system, (FITF), there is no requirement under AIA  35 U.S.C. § 102(a)(1) for the prior art relied upon to be “by others” as was required under pre-AIA  35 U.S.C. § 102(a). Also, Applicant cannot rely upon the existing certified copy of the foreign priority application to overcome this rejection at this time because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
This rejection addresses the embodiment of corneal endothelial cells differentiated from corneal endothelial progenitor cells obtained from human corneal endothelium.
Yoshihara teaches a method comprising: 1) obtaining Descemet’s membranes with attached endothelium to prepare human corneal endothelial progenitor cells (subheadings 2.1, 2.1.1., and 2.1.2), 2) differentiating human corneal endothelial progenitor cells into mature corneal endothelial cells (subheading 2.1.2), and 3) detecting gene expression of POU6F2, LMB1B, and TFAP2B (Fig. 2; noting the CAGE profiling methods on p176-177 detect mRNA transcription expression), anticipating claims 1-8 and 13-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-5, 7, 9-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Stem Cells and Development (2014), 23(12), 1340-1354; Reference U) in view of Liu and Johnson (Developmental Dynamics (2010), 239, 2161-2171; provided in the IDS dated 4/12/2021) and Jensen (The Anatomical Record (2014), 297, 1349-1353; Reference V).
This rejection addresses the embodiment of corneal endothelial cells differentiated from embryonic stem cells for claims 5, 7, and 11. 
Zhang teaches methods of differentiating human embryonic stem cells into corneal endothelial cells (p1341, paragraph starting “The hESC cell line was generously…” through paragraph ending “…continued until 2 weeks.”; p1344-1346, subheading “The isolation and characterization of CEC-like cells” for markers or corneal endothelial cell fate), reading in-part on claims 1-5, 7, and 9-11. Zhang teaches further formulating the corneal endothelial cells differentiated from human embryonic stem cells into cellular sheets (p1342, paragraph starting “Decellularization of porcine corneas…), reading in-part on claims 9-11. Zhang teaches transplanting the differentiated corneal endothelial cell sheet into the corneas of subjects in need of treatment (p1342, subheading “Transplantation of CEC-like cells into rabbits”), reading in-part cells suitable for transplantation into a cornea for claims 1, 3, 5, 7, 9, and 11.
Regarding claims 1, 3, 5, 7, 9, and 11, and 13-18, Zhang does not teach detecting LMX1B in the corneal endothelial cells.
Liu and Johnson teach that Lmx1b is required for maintenance of corneal transparency (Abstract). Liu teaches that post-natally, Lmx1b is restricted in expression to the trabecular meshwork, corneal stroma and endothelium, and anterior iris stroma (p2163, 1st paragraph under Results), reading on claims 1, 3, 5, 7, 9, and 11. Liu teaches a Lmx1b homeodomain-specific RNA in situ hybridization probe (subheading “RNA In Situ Hybridization on p2169), reading in-part on claims 1, 3, 5, 7, 9, and 11.
Jensen teaches that in situ hybridization is a technique for detecting specific DNA and RNA sequences in cells, preserved tissue sections, and entire tissue (p1349, 1st paragraph under Background), reading in-part on claims 1, 3, 5, 7, 9, and 11.
Regarding claims 1, 3, 5, 7, 9, and 11, it would have been obvious before the invention was made to further detect LMX1B in the methods of Zhang in view of Liu and Johnson and Jensen. A person of ordinary skill in the art would have had a reasonable expectation of success in Liu and Johnson teaches a Lmx1b specific RNA probe, and because Jensen teaches that methods of in situ hybridization are predictably extended to cells. The skilled artisan would have been motivated to do so because Liu and Johnson teach that LMX1B is a known genetic marker of corneal endothelial cells, and so the modification would predictably enhance the methods of Zhang by detecting a known marker of corneal endothelial cell fate in Zhang’s methods of the differentiation of corneal endothelial cells 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Claims 5-8, 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al. (PLoS One (2011), 6(12), e28310, 10 pages; Reference W) in view of Liu and Johnson (Developmental Dynamics (2010), 239, 2161-2171; provided in the IDS dated 4/12/2021) and Jensen (The Anatomical Record (2014), 297, 1349-1353; Reference V).
This rejection addresses the embodiment of primary corneal endothelial cells for claims 5, 7, and 11 and detecting LMX1B for cells suitable for transplantation into a cornea for claims 5, 7, and 11.
Peh teaches a method of isolating and generating primary cultures of human corneal endothelial cells (p8, subheading “Isolation and Growth of Human Corneal Endothelial Cells), reading in-part on claims 5-8, 11, 12, 15, 16, and 18. Peh teaches culturing the corneal endothelial cells as spheroids (paragraph spanning p6-7), reading on the sphere/spheroids of claim 11. 
Regarding claims 5, 7, 11, 15, 16, and 18, Peh does not teach detecting LMX1B in the corneal endothelial cells.
Liu and Johnson teach that Lmx1b is required for maintenance of corneal transparency (Abstract). Liu teaches that post-natally, Lmx1b is restricted in expression to the trabecular meshwork, corneal stroma and endothelium, and anterior iris stroma (p2163, 1st paragraph under Results), reading on claims 5 and 7. Liu teaches a Lmx1b homeodomain-specific RNA in situ hybridization probe (subheading “RNA In Situ Hybridization on p2169), reading in-part on claims 5, 7, and 11.
Jensen teaches that in situ hybridization is a technique for detecting specific DNA and RNA sequences in cells, preserved tissue sections, and entire tissue (p1349, 1st paragraph under Background), reading in-part on claims 5, 7, and 11
Regarding claims 5, 7, 11, 15, 16, and 18, it would have been obvious before the invention was made to further detect LMX1B in the methods of Peh in view of Liu and Johnson and Jensen. A person of ordinary skill in the art would have had a reasonable expectation of success in Liu and Johnson teaches a Lmx1b specific RNA probe, and because Jensen teaches that methods of in situ hybridization are predictably extended to cells. The skilled artisan would have been motivated to do so because Liu and Johnson teach that LMX1B is a known genetic marker of corneal endothelial cells, and so the modification would predictably enhance the methods of Peh by detecting a known marker of corneal endothelial cell fate in Peh’s methods of obtaining primary corneal endothelial cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No clams are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langer et al. (WO 2011/014740; Reference N)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653